DETAILED ACTION
This office action is response to 11/16/2021. Claims 1-143 and 160-304 cancelled. Claims 144-159 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 10-21 in Remarks, filed 11/16/2021, with respect to claims 144-159 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maguire (US 2011/0285511 A1)  in view of Sasakura (US 2004/0242201 A1) , have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 144-159 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claim 144, the prior art of record, specifically Maguire (US 2011/0285511 A1)  teaches a Radio Frequency Identification (RFID) tag configured to communicate with an RFID reader, tag comprising: an Integrated Circuit (IC) including a first antenna port and a second antenna port; a first antenna configured to operate at a first frequency range and coupled to the first port; and a second antenna configured to operate at a second frequency range and coupled to the second port; wherein first port and the second port are electrically isolated and first frequency range is substantially different from the second frequency range (Fig. 1, paragraph 0032, Tag 220 includes an antenna for exchanging wireless signals with its environment, paragraph 0060, protocol 
Prior art of record, Sasakura (US 2004/0242201 A1) teaches a wireless authentication system comprising an authenticated settlement device, an authentication device, and optional authentication device, for performing multiple-level authentication and settlement relating to payment cards, including credit cards; wherein authenticated settlement device comprises: a storing section for storing cardholder data including card information for payment cards and identification information for cardholders; a first authenticating section for performing first authentication by comparing card information transmitted by a card settlement terminal having a card reader (claim 12, pseudo-random signal held by the judging section and said binary pseudo-random signal contained in first code signal, claim 42, identification information received by first receiving section is constituted by a binary pseudo-random signal and a unique code signal following binary pseudo- random signal, paragraph 0240, transmits an identification signal and releasing state is generated by identification signal).
However, the prior arts of record fail to teach, make obvious, or suggest, a wireless identification tag with varying identity, generate in a quasi-random manner a first decipherable ID uniquely identifying tag, and cause transmitter to transmit first decipherable ID; and receive a second trigger at a second time after first time and in response to second trigger, generate in a quasi-random manner a second decipherable ID different from the first decipherable ID and uniquely identifying the tag, and cause transmitter to transmit second decipherable ID, as presented in the claimed invention.

Therefore, claims 144-159 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689